Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are pending in this application.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 (including claims dependent thereon and claims that relate back to claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recite “an eIF4A inhibitor.” The claim is a method claim comprising an eIF4A inhibitor. The claim is indefinite because not all eIF4A inhibitor can treat the disorders asserted. Thus, the claim is extremely broad. Examiner suggests amending the claim to include claim 2.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 (including claims dependent thereon and claims that relate back to claim 1) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation.
Claim 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 is directed to a method of treating a tumor.  The term tumor is interpreted to include any and all forms of tumors.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of tumors because it is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way. In re Hozumi, 226 USPQ 353 (ComrPats 1985).  
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.

(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claim is seen to encompass methods for treating tumors by administering to a patient in need of such treatment a therapeutically effective amount of a compound of formula I.  Thus, the claims are extremely broad.
The scope of use that Applicants intend to claim is also very broad.  To this day, it is impossible to treat all tumors with a single pharmaceutical drug.   The term, “tumor”, covers more than just cancers. It also covers many neoplasms, cancerous or not. A neoplasm is any abnormal tissue that grows by cellular proliferation more rapidly than normal, or continues to grow after the stimulus that initiated the new growth has ceased, or shows lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such a term, also covers precancerous conditions such as lumps, lesions, and polyps.   In addition, “tumor” covers things other than neoplasms. It also covers any kind of swelling arising from   
The nature of the invention
The nature of the invention is the treatment of tumors through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat tumors all inclusively. (See Pinedo et al. pages 1-2).  Additionally, the claim sets forth the treatment of tumors generally.  However, there never has been a compound capable of treating tumors generally.   There are compounds that treat a range of tumors, but no one has ever been able to figure out how to get a compound to be effective against tumors generally, or even a majority of tumors.  Thus, the existence of such a “silver bullet” is contrary to our present understanding in tumor science or oncology.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different tumors or cancers known. This is true in part because cancer can arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task.
The level of predictability in the art
The treatment of tumors is highly unpredictable due to the differing forms, their location, their potential for metastases, and the fact that tumor therapeutics is palliative   The term, “tumor”, covers more than just cancers. It also covers many neoplasms, cancerous or not. A neoplasm is any abnormal tissue that grows by cellular proliferation more rapidly than normal, or continues to grow after the stimulus that initiated the new growth has ceased, or shows lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such a term, also covers precancerous conditions such as lumps, lesions, and polyps.   In addition, “tumor” covers things other than neoplasms. It also covers any kind of swelling arising from inflammation. Thus, the claim would cover treatment of many kinds of inflammation, and this is not supported by specification.  
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of tumors claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.
The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating solid tumors.  A conclusion of lack of enablement means that, based 
The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of tumor and cancer therapeutics. 
The quantity of experimentation.
	A great deal of experimentation is required.  In order for there to be a method of treating tumors generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of tumors that can be treated that have differing cell types, locations and potentials for metastases. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of tumors with the claimed compound individually or in combination with other therapeutic agents.
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of tumors.
Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 29 (including claims dependent thereon and claims that relate back to claim 1) are directed to a method of treating cancer.  The term cancer is interpreted to include any and all forms of cancer.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer because it is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way. In re Hozumi, 226 USPQ 353 (ComrPats 1985).  
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;

(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating various cancers by administering to a patient in need of such treatment a therapeutically effective amount of compound of formula I. Thus, the claims are extremely broad.
The nature of the invention
The nature of the invention is the treatment of various cancer through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat cancers all inclusively. (See Pinedo et al. pages 1-2).
The level of predictability in the art
The treatment of cancer is highly unpredictable due to the differing forms of cancerous cells, their location, their potential for metastases, the fact that cancer therapeutics is palliative rather than curative and that cancer treatment readily harms normal tissues. (See McMahon, page 5, col. 2).  
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of cancer claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the 


The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating cancer.  	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment of cancer. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating cancer with the claimed compound.
The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of cancer therapeutics. 
The quantity of experimentation.
	A great deal of experimentation is required.  In order for there to be a method of treating cancer generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of cancers can be treated that have differing cell types, locations and potentials for metastases. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective 
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of various cancers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (J’nal of Med.Chem’2012).
This reference discloses methods for treating tumors with eIF4A inhibitors of Applicant’s formula (I) on pages 8859-60. (See Abstract and pages 8859-8878).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Am J Trans’2016).
This reference discloses methods for treating tumors with eIF4A inhibitors of Applicant’s formula (I) on pages 1047-1048 and 1050. (See Abstract, Table 1 and pages 1047-1054). These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Mol. Cancer’2014).
This reference discloses methods for treating tumors with eIF4A inhibitors of Applicant’s formula (I) on pages 38. (See Abstract).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tao et al. (J’nal of Med.Chem’2012).
Applicants claim methods for treating tumors and cancer with the following compound of formula (I):
	
    PNG
    media_image1.png
    145
    208
    media_image1.png
    Greyscale

wherein all the variables are defined in the claim.  
This reference discloses a generic group compounds exhibiting antitumor activity for treating tumors and cancer, which embraces Applicants’ claimed compounds and in vitro antitumor activity for the compound toward inhibiting the growth of glioblastoma cancer cell lines and prostate cancer cell lines.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (Am J Trans’2016).
This reference discloses a generic group compounds exhibiting antitumor activity for treating tumors and cancer, which embraces Applicants’ claimed compounds and methods.  The claims differ from the reference by reciting specific species and a more limited genus than the reference and treating various cancer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. Further, based on the teaching of Gregory, it would have been obvious to one of ordinary skilled in the art to expand the utility and test the therapeutic efficacy of the method of treating various cancer since Gregory teaches in vitro antitumor activity for the compound toward inhibiting the growth of glioblastoma cancer cell lines and prostate cancer cell lines.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (Mol. Cancer’2014).
This reference discloses a generic group compounds exhibiting antitumor activity for treating tumors and cancer, which embraces Applicants’ claimed compounds and methods.  The claims differ from the reference by reciting specific species and a more limited genus than the reference and treating various cancer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. Further, based on the teaching of Gregory, it would have been obvious to one of ordinary skilled in the art to expand the utility and test the therapeutic efficacy of the method of treating various cancer since Gregory teaches in vitro antitumor activity for the compound toward inhibiting the growth of glioblastoma cancer cell lines and prostate cancer cell lines.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
	Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are pending.  Claims 1-4, 6, 8-9, 11, 13-20, 22-23 and 27-29 are rejected.  No claims are allowed.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624